Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/18/2020. 
Claims 1-22 are pending and presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, 10-13, 18, 19, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,608,783 in view of Oh et al. (US 2016/0352462 A1) and Chen et al. (US 2010/0284491 A1). 

Regarding claims 1, 10, 19, Claim 1 of USP ‘783 discloses a reception device that receives a multiplexed signal into which a plurality of data series have been multiplexed by superposition coding, and derives the plurality of data series from the multiplexed signal, the plurality of data series including a first data series in a first layer and a second data series in a second layer, the reception device comprising: 
a receiver configured to receive the multiplexed signal, wherein the multiplexed signal received by the receiver is a signal on which the first modulated symbol stream and the second modulated symbol stream are superposed at a predetermined amplitude ratio, the first modulated symbol stream being generated by mapping a first bit stream of the first data series, the second modulated symbol stream being generated by mapping a second bit stream of the second data series and being subjected to conversion in accordance with the first modulated symbol stream in only a first direction among the first direction and a second direction perpendicular to each other in a complex plane in which the first modulated symbol stream and the second modulated symbol stream are represented (see claim 1, a receiver. For purpose of clarity, the last limitation of the independent claim, as argued by applicant, is limitation that is performed by transmitter. Therefore, the limitation of describing the process performed by transmitter does not further limit the claims, and therefore are not required. See also claim 2); 

a second demapper configured to demap the multiplexed signal, with a first modulated symbol stream of the first data series being included in the multiplexed signal as an undetermined signal component, to generate a second bit likelihood stream of the second data series (see claim 1 demapper). 
Claim 1 fails to disclose but Oh discloses a first decoder configured to perform error control decoding on the first bit likelihood stream to derive the first data series (see fig. 30 A, 230); and 
a second decoder configured to perform error control decoding on the second bit likelihood stream to derive the second data series (see fig. 30 A, 240).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a first decoder and a second decoder to allow decoding the signals as described by Oh. 
The motivation for doing so would be to recover the transmitted signals. 
Claim 1 fails to disclose wherein the second demapper is configured to convert the second modulated symbol stream only in the first direction. 
Oh discloses a second demapper is configured to convert the second modulated symbol stream in two directions in accordance with the first modulated symbol stream to generate the second likelihood stream (par. 0542-0543), it fails to disclose converting the second modulated symbol stream only in the first direction. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second demapper configured to demap the signals that are mapped in BPSK modulation scheme, and therefore converting the second modulated symbol stream only in the first direction. 
	The motivation for doing so would be to allow compatibility with more robust modulation schemes. 

Claims 2-3, 11-12, 21-22 of this application are entirely described by claims 2-3 of USP ‘783. 
Claim 9, 18 of this application are entirely described by claim 4 of USP ‘783. 
Regarding claim 20, claim 5 of USP ‘783 describes each element of the claim. 

Claims 1-3, 9, 10-13, 18, 19, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,396,938 in view of Oh et al. (US 2016/0352462 A1) and Chen et al. (US 2010/0284491 A1). 

Regarding claims 1, 10, 19, Claim 1 of USP ‘938 is identical to the claim 1 of this application (see also claim 2) with the exception of wherein the second demapper is configured to convert the second modulated symbol stream only in the first direction. 

	Chen further discloses superposition of two streams generated by using BPSK and QPSK modulation (par. 0044). Examiner further takes official notice that the signal constellation of BPSK is in one direction only. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second demapper configured to demap the signals that are mapped in BPSK modulation scheme, and therefore converting the second modulated symbol stream only in the first direction. 
	The motivation for doing so would be to allow compatibility with more robust modulation schemes. 

Regarding claims 2-3, 11-12, 21-22, Claim 2-3 of USP ‘938 describes each element of the claim. 
Regarding claims 9, 18, Claim 4 of USP ‘938 describes each element of the claim. 
Regarding claim 20, claim 5 of USP ‘938 describes each element of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 10, 19, Applicant has amended the claim to recite “wherein the second demapper is configured to convert the second modulated symbol stream only in the first direction in accordance with the first modulated symbol stream to generate the second bit likelihood stream.” Applicant response filed 09/10/2020 fails to particularly point out where the amended subject matter is supported in Applicant’s specification. The closest portion of the specification that appears to describe first direction is par. 0478-0489. This portion fails to describe wherein the second demapper is configured to convert the second modulated symbol stream only in the first direction…
Claims 2-9, 11-18, 20-22 are rejecting for same reason, since they depend from the rejected independent claims. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 13, the claim has been amended to recite “the first demapper is configured to demap the multiplexed signal in accordance with information corresponding to a first constellation in which a plurality of signal points are dispersed in only the first direction among the first direction and the second direction, and the second demapper is configured to demap the multiplexed signal in accordance with information corresponding to a second constellation in which a plurality of signal points are dispersed in both the first direction and the second direction.” This limitation as amended is inconsistent with claim 1. Claim 1 recites the second demapper configured to convert the stream only in first direction, but this claim reverses it. This appears to contradict with the claimed limitation of claim 1. 
Claims 5-8, 14-17 are rejecting for same reason, since they depend from the rejected independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 4, 6, 9-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0352462 A1) in view of Chen et al. (US 2010/0284491 A1)


a receiver configured to receive the multiplexed signal (fig. 30A, block 1010, par. 0514); 
a first demapper configured to demap the multiplexed signal, with a second modulated symbol stream of the second data series being included in the multiplexed signal as an undetermined signal component, to generate a first bit likelihood stream of the first data series (see paragraph 0139, the demapping has been performed according to the modulation method used for the upper (first) layer and therefore the second modulated symbol stream of the second data series being included in the multiplexed signal is considered as undefined signal component (noise)), to generate a first bit likelihood stream of the first data series (see paragraph 0138); 
a second demapper (see fig. 3aA, block 410) configured to demap the multiplexed signal, with a first modulated symbol stream of the first data series being included in the multiplexed signal as an undetermined signal component (see par. 0543), to generate a second bit likelihood stream of the second data series (par. 0542); 
a first decoder configured to perform error control decoding on the first bit likelihood stream to derive the first data series (fig. 3A, the combination of blocks 230, 240, low density parity check decoder is an error control decoder); and 

wherein the multiplexed signal received by the receiver is a signal on which the first modulated symbol stream and the second modulated symbol stream are superposed at a predetermined amplitude ratio, the first modulated symbol stream being generated by mapping a first bit stream of the first data series, the second modulated symbol stream being generated by mapping a second bit stream of the second data series and being subjected to conversion in accordance with the first modulated symbol stream in only a first direction among the first direction and a second direction perpendicular to each other in a complex plane in which the first modulated symbol stream and the second modulated symbol stream are represented (as noted above the reception of multiplexed signal is described in par. 0514, see also par. 0532-0534, see explanation at par. 10 in response to argument).
Although, Oh discloses a second demapper is configured to convert the second modulated symbol stream in two directions in accordance with the first modulated symbol stream to generate the second likelihood stream (par. 0542-0543), it fails to disclose converting the second modulated symbol stream only in the first direction. 
	Chen discloses superposition of two streams generated by using BPSK and QPSK modulation (par. 0044). Examiner further takes official notice that the signal constellation of BPSK is in one direction only. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second demapper configured to demap the signals that are 
	The motivation for doing so would be to allow compatibility with more robust modulation schemes. 
 
Regarding claims 2, 11, Oh discloses the reception device, wherein the receiver is configured to receive multiplexed signal on which a first modulated symbol in the first modulated symbol stream and a second modulated symbol in the second modulated symbol stream are superposed, and 
the second demapper is configured to apply a reversal to a polarity of a component that the second modulated symbol includes in the first direction is subjected to a reversal when a component that the first modulated symbol includes in the first direction satisfies a predetermined condition (par. 0514 discloses receiving multiplexed signal).

Regarding claim 3, 12, Oh discloses the reception device wherein the second demapper demaps the multiplexed signal to generate the second bit likelihood stream, based on a superposition constellation that is a combination of a first constellation used to map the first bit stream and a second constellation used to map the second bit stream, and that reflects the reversal of the polarity (see par. 0138-0139, 0542-0543, the two constellation are described as QPSK and 64 QAM).

Regarding claims 4, 13, as best understood, Oh discloses the reception device wherein the first demapper is configured to demap the multiplexed signal in accordance with information 
the second demapper is configured to demap the multiplexed signal in accordance with information corresponding to a second constellation in which a plurality of signal points are dispersed in both the first direction and the second direction (see fig.1, 113, 123, discloses first and second mapper).

Regarding claim 6, 15, Oh discloses the reception device wherein the second demapper is configured to demap the multiplexed signal in accordance with information corresponding to the second constellation, the second constellation being a constellation in which a multilevel number in the first direction is smaller than a multilevel number in the second direction (see fig. 3, discloses first and second constellation with multilevel number).

Regarding claim 9, 18, Oh discloses the reception device further comprising: 
an encoder that performs error control coding on the first data series derived by the first decoder to generate a first bit stream of the first data series; a mapper that maps the first bit stream to generate the first modulated symbol stream (see fig. 30A, element 300); 
a delayer that delays the multiplexed signal received by the receiver for a predetermined time length (see fig. 30A, element 1040 as delayer); and 
a subtractor that subtracts the first modulated symbol stream from the multiplexed signal delayed by the delayer (see fig. 30A, element 1050), 


Regarding claim 20, Oh discloses the reception device wherein the receiver is configured to receive the multiplexed signal provided for multiple access, wherein the first data series is provided for the reception device and wherein the second data series is provided for another reception device (see fig. 30A, discloses each of the two streams of data for separate reception). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen as applied to claim 19 above, and further in view of Nakamura et al. (US 2017/0279561 A1)

Regarding claim 21, Oh fails to disclose but Nakamura discloses the reception device wherein the first direction is provided along one of a real axis and an imaginary axis of the complex plane (see fig. 3b).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first direction is provided along one of a real axis and an imaginary axis of the complex plane as described by Nakamura. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nishant Divecha/            Primary Examiner, Art Unit 2466